Citation Nr: 1629781	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for thoracolumbar strain with anterior wedging at T12.

2.  Entitlement to service connection for disability manifested by shoulder pain.

3.  Entitlement to service connection for disability manifested by knee pain.

4.  Entitlement to service connection for disability manifested by leg pain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO granted service connection for thoracolumbar strain with anterior wedging at T12 and assigned a 10 percent disability rating, effective July 24, 2009; as well as denied service connection for shoulder, knee, and leg disabilities.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2011.  

In October 2012, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In March 2014, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in a September 2014 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

For the reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

In May 2016, the Veteran was sent a letter informing him that the VLJ who conducted the October 2012 hearing was no longer employed by the Board.  The Veteran was given thirty days to request a hearing before a new VLJ, inasmuch as the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2015). 

In late June 2016, the Veteran responded that he desired a videoconference hearing.  As the RO schedules Board videoconference hearings, a remand of the matters on appeal for the requested Board hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

